Citation Nr: 1434287	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a neck disorder. 

4. Entitlement to an initial rating for PTSD in excess of 70 percent. 

5. Entitlement to an initial rating for diabetes mellitus in excess of 20 percent.

6. Entitlement to an initial rating for coronary artery disease (CAD), in excess of 30 percent prior to July 8, 2006; 30 percent from November 1, 2006 to May 7, 2007; 60 percent from May 8, 2007 to April 14, 2011; 30 percent from April 15, 2011 to January 2, 2012; and 60 percent from January 3, 2012.

7. Entitlement to an initial (compensable) rating for coronary artery bypass graft (CABG) scars.

8. Entitlement to an earlier effective date, prior to October 19, 2000, for the grant of service connection for coronary artery disease. 

9. Entitlement to an earlier effective date, prior to July 12, 2006, for the grant of service connection for CABG scars.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.  

Effective October 2000 and November 2006, a total disability evaluation based on individual unemployability (TDIU) is in effect. The Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(i), effective August 2004 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, February 2008, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for headaches and a gastrointestinal disorder, both to include as secondary to PTSD, have been raised by the record, specifically in a November 2007 claim for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

With respect to the issues of service connection for back and neck disorders, the Veteran submitted a timely Notice of Disagreement (NOD) in December 2013 to a November 2013 rating decision that denied these claims. However, the AOJ has not issued a Statement of the Case (SOC) and the claims must be remanded to the RO for issuance of an SOC. 38 C.F.R. §19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issues of service connection for hypertension, a back disorder, and a neck disorder, and higher initial ratings for PTSD, CAD, and CABG scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's diabetes mellitus has not required insulin, restricted diet, and regulation of activities for treatment.

2. The Veteran's first filed a claim requesting compensation for CAD on October 19, 2000. 

3. The Veteran's CABG scars result from a CABG procedure that occurred on July 12, 2006. 


CONCLUSIONS OF LAW

1. For the entire initial rating period under appeal, the criteria for a higher initial rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

2. The criteria for an earlier effective date, prior to October 19, 2000, for the grant of service connection for CAD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.186, 3.400 (2013).

3. The criteria for an earlier effective date, prior to July 12, 2006, for the grant of service connection for CABG scars have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board implements statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 
Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claims were received, the AOJ advised the claimant by letters of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The claims for a higher initial rating and earlier effective dates arise from the Veteran's disagreement with the initial rating and effective dates assigned following grants of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 


Analysis Criteria and
Burden of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of a higher initial rating and earlier effective dates. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 7913 provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only. A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119. Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

Diabetes Mellitus

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 20 percent for service-connected diabetes mellitus. The Board specifically finds that, for the entire period of initial rating period under appeal, the preponderance of the evidence indicates that the Veteran's service-connected diabetes has required insulin, medication, and a restricted diet, but has not required regulation of activities as listed in the criteria for the next higher disability rating of 40 percent under Diagnostic Code 7913. 38 C.F.R. § 4.119. Since the Veteran was initially diagnosed with diabetes mellitus in July 2006, VA examiners have reported treating the disability with a combination of restricted diet, medication, and insulin. In an April 2011 VA medical examination report, a VA examiner indicated that the Veteran's diabetes was stable. Throughout the record of evidence, VA examiners have encouraged the Veteran to restrain from strenuous activities due to his service-connected CAD disability. However, the record does not contain any notation indicating that medical examiners prescribed a "regulation of activities" as part of treatment for the Veteran's diabetes mellitus. The Veteran himself has indicated that he does not engage in many social or physical activities due to his service connected psychiatric symptomatology and the Veteran has never reported that his diabetes mellitus, in and of itself, required a regulation of his activities for treatment purposes. 

Because the preponderance of the evidence is against a higher initial rating in excess of 20 percent for the service-connected diabetes mellitus for the initial rating period under appeal, the benefit of the doubt doctrine is not for application. See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's diabetes mellitus. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected diabetes mellitus, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 7913, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period, the Veteran's diabetes has been manifested by symptoms controlled by insulin, medication, and a restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

As the schedular evaluations contemplate the symptomatology of the Veteran's diabetes mellitus, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's diabetes mellitus, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Earlier Effective Dates

The effective date of a grant of service connection is governed by 38 U.S.C.A. 
§ 5110 as implemented by 38 C.F.R. § 3.400. 38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(i)(2). 

CAD

In the instant case, the Veteran was granted presumptive service connection for CAD based on presumed exposure to herbicides in Vietnam. An effective date of October 19, 2000, was assigned as that was the date that a claim for a nonservice-connected pension, based largely on the Veteran's CAD, was received.  

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including an ischemic heart disease such as CAD. Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, in this instance August 31, 2010. See 38 C.F.R. § 3.816(c)(1)-(3). However, if the requirements of 38 C.F.R. 
§ 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 
38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c)(4). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816(c)(2)(i).

Although the Veteran did not file a specific claim for service connection for CAD until January 2007, in a September 2011 rating decision, the RO granted service connection for the disorder effective October 19, 2000, the date of a prior claim for a nonservice-connected pension. In their decision, the RO stated that the October 2000 claim for a nonservice-connected pension, based largely on his CAD, was an application for compensation for a covered herbicide disability under 38 C.F.R. 
§ 3.816(c)(2)(i). 

The record indicates that the Veteran experienced CAD symptomatology and treatment prior to October 19, 2000. However, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(b)(2)(i) , 3.816 (c)(2). As the record contains no indication that the Veteran filed a claim for compensation for CAD prior to October 19, 2000, even taking into account the Nehmer holding, the Board finds that the Veteran's claim for an earlier effective date must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of an effective date earlier than October 19, 2000 for the award of entitlement to service connection for CAD, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53- 56.

CABG Scars

The Veteran was granted service connection for CABG scars, effective July 12, 2006, the date of his CABG procedure. The Veteran initially filed an informal claim for service connection for CAD in January 2007 and, in a September 2011 rating decision, the RO granted service connection for the CABG scars as residuals of CAD. The provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i) , 3.816 (c)(2). 

The date that entitlement arose for the CABG scars is July 12, 2006, the date of the CABG procedure that created the scars. As the record indicates that the scars did not exist prior to that date, the Board finds that the Veteran's claim for an earlier effective date must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of an effective date earlier than July 12, 2006 for the award of entitlement to service connection for CABG scars, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53- 56.






ORDER

Entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an earlier effective date, prior to October 19, 2000, for the granting of service connection for CAD is denied. 

Entitlement to an earlier effective date, prior to July 12, 2006, for the granting of service connection for CABG scars is denied. 


REMAND

Accordingly, the issues of service connection for hypertension, a back disorder, and a neck disorder, and higher initial ratings for PTSD, CAD, and CABG scars are REMANDED for the following action:

1. Issue the Veteran and his representative an SOC on the issues of service connection for back and neck disorders. The Veteran should also be advised that, for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matters should be returned to the Board for appellate review.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's hypertension, PTSD, CAD, and CABG scars. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure all outstanding VA treatment records dating from March 2005 to July 2006. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner. In reviewing the claims folder and performing the examination, the VA examiner is to note the medical treatises provided by the Veteran suggesting a link between PTSD and hypertension. The examiner should also note the December 2007 VA medical examination report in which a VA examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes mellitus, but did not make any findings as to possible aggravation.  

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinion:

Whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected disabilities, to specifically include the service-connected PTSD and diabetes mellitus?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

An explanation should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

4. Schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's CABG scars, to specifically include an examination of the chest scar and the right lower extremity scar resulting from saphenous vein harvesting. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner. The examiner should note any functional impairment caused by the Veteran's scars, including a full description of the effects of his scars upon his ordinary activities, if any.

5. After any subsequent development deemed necessary, readjudicate the claims for service connection for hypertension, and higher initial ratings for PTSD, CAD, and CABG scars. In reviewing the claim for a higher initial rating for CAD, the examiner should note that the Veteran underwent a stent procedure at a VA facility in March 2005. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


